DETAILED ACTION
Response to Amendment
This office action regarding application number 16/686,268, filed November 18, 2019, is in response to the applicants arguments and amendments filed 11/19/2021. Claims 1, 8, 9, and 12 have been amended. Claim 2 has been cancelled. Claims 13-22 have been added. Claims 1 and 3-22 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note 
Examiner Fang is no longer the Examiner overseeing this case. Examiner Christopher Fees is the new Examiner of record. If you have any questions Examiner Fees can be contacted at (303) 297 4343 or Christopher.fees@uspto.gov

Response to Arguments 
Applicants amendments to the claims and specification have overcome the objections and rejections previously set forth in the Office Action mailed August 19, 2021. Claim 2 has been cancelled and therefore all associated objections and rejections are withdrawn. Applicants amendments to the specification have been deemed sufficient to overcome the previous objection through the corrections of minor grammatical errors, therefore the objections are withdrawn. Applicants amendments to claim 8 have been deemed sufficient to overcome the previous 35 USC 112(b) rejection through the correction of an antecedent basis issue, therefore the rejection is withdrawn. Applicants amendments to claims 1 and 12 have been deemed sufficient to overcome the previous 35 USC 103 rejections through the addition of “wherein: the retroreflective member driver is capable of rotating the retroreflective member about an axis parallel with a yaw axis; and the retroreflective member driver includes a support member configured to support the retroreflective member” as supported by the previous claim 2, therefore the rejections are withdrawn. Regarding new claims 13-22, claims 13-21 are similar in scope to dependent claims 3-11 and dependent on claim 12 which has been amended to include the allowable subject matter found in previous claim 2, and claim 22 is largely similar in scope to claims 1 and 12 and further includes the limitations of claim 4 which contains allowable subject matter. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an orientation change acquisition module” in claims 1, 8, and 22, “a flight orientation estimation module” in claims 1, 5, 10, 11, and 22, “a flight state acquisition module” in claims 5, 6, 7, and 11, “a flight control module” in claim 8, “a reliability calculation module” in claims 9, 10, and 11, “a correction module” in claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding “an orientation change acquisition module” in claims 1, 8, and 22, the specification recites the structure of “The aircraft controller 32 includes a flight state acquisition module 34, a flight control module 35, and an orientation change acquisition module 36. Here, "module" may be also referred to as a circuit. The aircraft controller 32 may be provided as one or more controllers 32. Note that an individual one of one or more controllers 32 may be configured by including (i) circuitry or hardware circuit (which may be hereinafter referred to a hardware configuration), or (ii) a central processing unit (CPU) in a computer along with memory (e.g., ROM, RAM) storing a control program including instructions executed by the CPU (which may be hereinafter referred to a software configuration), or (iii) both the hardware circuit and the CPU along with memory (which may be hereinafter referred to as a combination of the hardware configuration and the software configuration).” on page 5. 
Regarding “a flight orientation estimation module” in claims 1, 5, 10, 11, and 22, the specification recites the structure of “The ground controller 61 includes a survey control module 64, and a flight orientation estimation module 65. Note that, as described later in other embodiments, the ground controller 61 further includes a reliability calculation module 81 and a sensor correction module 82. Here, such a "module" may be also referred to as a20 circuit. The ground controller 61 may be provided as one or more controllers 61. Similar to the aircraft controller 32” on page 7. 
Regarding “a flight state acquisition module” in claims 5, 6, 7, and 11, the specification recites the structure of “The aircraft controller 32 includes a flight state acquisition module 34, a flight control module 35, and an orientation change acquisition module 36. Here, "module" may be also referred to as a circuit. The aircraft controller 32 may be provided as one or more controllers 32. Note that an individual one of one or more controllers 32 may be configured by including (i) circuitry or hardware circuit (which may be hereinafter referred to a hardware configuration), or (ii) a central processing unit (CPU) in a computer along with memory (e.g., ROM, RAM) storing a control program including instructions executed by the CPU (which may be hereinafter referred to a software configuration), or (iii) both the hardware circuit and the CPU along with memory (which may be hereinafter referred to as a combination of the hardware configuration and the software configuration).” on page 5. 
Regarding “a flight control module” in claim 8, the specification recites the structure of “The aircraft controller 32 includes a flight state acquisition module 34, a flight control module 35, and an orientation change acquisition module 36. Here, "module" may be also referred to as a circuit. The aircraft controller 32 may be provided as one or more controllers 32. Note that an individual one of one or more controllers 32 may be configured by including (i) circuitry or hardware circuit (which may be hereinafter referred to a hardware configuration), or (ii) a central processing unit (CPU) in a computer along with memory (e.g., ROM, RAM) storing a control program including instructions executed by the CPU (which may be hereinafter referred to a software configuration), or (iii) both the hardware circuit and the CPU along with memory (which may be hereinafter referred to as a combination of the hardware configuration and the software configuration).” on page 5. 
Regarding “a reliability calculation module” in claims 9, 10, and 11, the specification recites the structure of “The ground controller 61 includes a survey control module 64, and a flight orientation estimation module 65. Note that, as described later in other embodiments, the ground controller 61 further includes a reliability calculation module 81 and a sensor correction module 82. Here, such a "module" may be also referred to as a20 circuit. The ground controller 61 may be provided as one or more controllers 61. Similar to the aircraft controller 32” on page 7.
Regarding “a correction module” in claim 11. the specification recites the structure of “The ground controller 61 includes a survey control module 64, and a flight orientation estimation module 65. Note that, as described later in other embodiments, the ground controller 61 further includes a reliability calculation module 81 and a sensor correction module 82. Here, such a "module" may be also referred to as a20 circuit. The ground controller 61 may be provided as one or more controllers 61. Similar to the aircraft controller 32” on page 7.

Reasons for Allowance
The following is an examiners statement for reasons for allowance: 
Prior art fails to disclose or render obvious claims 1, 12, and 22 disclosing an unmanned aircraft system comprising a retroreflective member and a survey instrument, the survey instrument configured to track the retroreflective member and a control apparatus configured to control a flight of the aircraft using the survey result. Specifically the closest prior art Metzler and Ohtomo fails to teach “wherein: the retroreflective member driver is capable of rotating the retroreflective member about an axis parallel with a yaw axis; and the retroreflective member driver includes a support member configured to support the retroreflective member” as disclosed in claims 1 and 12 and “wherein the survey instrument is attached to the aircraft; and the retroreflective member is provided to a body separate from the aircraft.” as disclosed in claim 22. 
The closes prior art Metzler teaches an aircraft control system (Paragraph [0013], "robust system or method for controlling an unmanned aerial vehicle") comprising:
an unmanned aircraft (Figure 3, item 20 shows a UAV);
a retroreflective member configured to reflect light to an emission source (Paragraph [0015], "By means of the laser beam and a reflector attached to the aircraft, a distance of the aircraft to the surveying device can be determined by reflection of the beam and reception at the surveying device" and Paragraph [0004], retroreflectors for reflecting electromagnetic radiation for use in tracking and guidance is known in the art); 
a survey instrument configured to track the retroreflective member based on the light reflected by the retroreflective member (Paragraph [0064], "The emission unit 31 of the total station 30 can be continuously aligned by an automatic target detection function on the reflector 22 on the aircraft 20 and thus track the aircraft”) 
and survey a distance to the retroreflective member and an angle of the retroreflective member (Paragraph [0064], "distance measuring module and by the angle sensors, which are arranged at the total station 30, the distance to the reflector 22 and the orientation of the emission unit 31 and thus the direction of a emitted from the emission unit 31 beam 32, in particular measuring beam, are measured"); and 
a control apparatus configured to control a flight of the aircraft by providing the aircraft with a survey result surveyed by the survey instrument and a preset target position (Paragraph [0019], "On the basis of the thus determined actual state and the defined target state to be reached by the aircraft, correction values can be determined by means of a state comparison, by means of which the targeted control of the aircraft towards the desired state can be realized"), the aircraft control system further comprising: 
an orientation change acquisition module configured to acquire a change in a flight orientation of the aircraft (Paragraph [0037], "the aircraft having a sensor unit for determining the... actual speed of the aircraft in the coordinate system, in particular an inclination sensor, a magnetometer, an accelerometer, a yaw rate sensor and / or a speed sensor, in particular a GNSS module". The UAV uses the sensors to measure it's changing flight orientation/state over time); and 
a flight orientation estimation module configured to estimate a latest flight orientation of the aircraft from (i) a movement trajectory of the retroreflective member acquired from the survey result and (ii) the change in the flight orientation of the aircraft acquired by the orientation change acquisition module (Paragraph [0066], "the actual state of the aircraft 20 can be calculated (estimate latest flight orientation) from the measured data determined by the total station 30 (i) and by the sensor unit 21 (ii) and be adjusted with the specified nominal state. From this, in turn, the corrections can be derived, which can be transmitted by radio to the aircraft 20, and are forwarded there as control signals to the rotors 23 for positioning and alignment").  
However Metzler does not explicitly teach, an installation base provided integrally or separately with the aircraft, the installation base on which the retroreflective member is installed; a retroreflective member driver configured to drive the retroreflective member so as to be movable relative to the installation base.
Ohtomo does teach,
an installation base provided integrally or separately with the aircraft, the installation base on which the retroreflective member is installed (Paragraph [0047], "The measuring device 12 is provided to the flying vehicle 11 via the gimbal mechanism" and Paragraph [0146], "the prism 13 is integrated with the measuring device 12". The installation base is interpreted as the part of the drone the gimbal mechanism is attached to and the gimbal mechanism has the measuring device and retroreflective prism installed on it as seen in fig. 2);
a retroreflective member driver configured to drive the retroreflective member so as to be movable relative to the installation base (Paragraph [0047], "The measuring device 12 is provided to the flying vehicle 11 via the gimbal mechanism 15 in such a manner that the measuring device 12 can freely tilt, and is driven by a motor (not shown) so that a reference optical axis 14 of the measuring device 12 is directed in an approximately vertically downward direction" and fig. 2 shows that the retroreflective member is movable relative to the part of the drone the gimbal mechanism is installed on. The gimbal mechanism with the motor is interpreted to be the retroreflective member driver). 
However, none of the prior art of record taken either individually or in combination disclose “wherein: the retroreflective member driver is capable of rotating the retroreflective member about an axis parallel with a yaw axis; and the retroreflective member driver includes a support member configured to support the retroreflective member” as disclosed in claims 1 and 12 and “wherein the survey instrument is attached to the aircraft; and the retroreflective member is provided to a body separate from the aircraft.” as disclosed in claim 22. 
The prior art made of record below fails to disclose a retroreflective member driver capable of rotating the retroreflective member about an axis parallel to the yaw axis and the survey instrument is attached to the aircraft and the retroreflective member is separate from the aircraft. 

Some of the similar prior art that does not disclose the applicants invention: 
Metzler (EP 2697700) teaches an unmanned aircraft system with a retroreflective member, a survey instrument configured to track the retroreflective member, and survey a distance and angle of the member, a control apparatus configured to control the aircraft based on the survey result. However Metzler fails to teach an installation base separate from the aircraft, the retroreflective member being installed on the base. 
Ohtomo (US 20180081056) teaches an flying vehicle system including a retroreflective member attached to an installation base via a measuring device. However Ohtomo fails to teach wherein the retroreflective member driver is capable of rotating the retroreflective member about an axis parallel with the yaw axis and the retroreflective member is provided to a body separate from the aircraft.
Soltz (US 4168524) teaches an aircraft control system comprising a reliability calculation module configured to calculate a reliability of the flight orientation and a correction module configured to correct a value acquired by the flight state acquisition module. However Soltz fails to teach wherein the retroreflective member driver is capable of rotating the retroreflective member about an axis parallel with the yaw axis and the retroreflective member is provided to a body separate from the aircraft.
Nishita (US 20180240253) teaches tracking the UAV while it is hovering in a stable state. However Nishita fails to teach wherein the retroreflective member driver is capable of rotating the retroreflective member about an axis parallel with the yaw axis and the retroreflective member is provided to a body separate from the aircraft.
Gu et al. (US 20210229810) teaches the survey instrument mounted on the UAV and static retroreflective targets on a movable base. However Gu fails to teach wherein the retroreflective member driver is capable of rotating the retroreflective member about an axis parallel with the yaw axis and the retroreflective member is provided to a body separate from the aircraft.
Nishita et al. (US 20190234733) teaches tracking positional information of a prism on a UAV and correcting the positional data with an acquired change in orientation from a 3-axis angular velocity sensor. However Nishita fails to teach wherein the retroreflective member driver is capable of rotating the retroreflective member about an axis parallel with the yaw axis and the retroreflective member is provided to a body separate from the aircraft.
Therefore the prior art made of record taken singly or in combination does not teach or suggest the combination of limitations in claims 1, 12, and 22. The combination of the claimed limitations are novel and found to be allowable over the prior art. The dependent claims 3-11 and 13-21 are also found to be allowable for at least this same reason. 

Claims 1 and 3-22 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662